                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

J.P. MORGAN SECURITIES LLC,                   )
                                              )   CIVIL ACTION NO. 1:19-cv-4163
                    Plaintiff,                )
                                              )
       v.                                     )
                                              )
ERIK W. WEISS,                                )
                                              )
                    Defendant.                )

                                         COMPLAINT
                                 (INJUNCTIVE RELIEF SOUGHT)

               Plaintiff J.P. Morgan Securities LLC (“JPMorgan” or “Plaintiff”), files this

Complaint and Application for Temporary Restraining Order and Injunctive Relief against

Defendant Erik W. Weiss (“Weiss” or “Defendant”):

                                     Preliminary Statement

               1.      This action is for a temporary restraining order and a preliminary

injunction to maintain the status quo pending resolution of an arbitration proceeding between

JPMorgan and Defendant that concurrently is being filed with FINRA Dispute Resolution.1

               2.      This dispute arises out of Defendant’s departure from JPMorgan on

September 13, 2019, and the immediate commencement of his employment with Raymond

James & Associates, Inc. (“Raymond James”). At the time of his resignation, Defendant was a

Private Client Advisor in one of JPMorgan’s branch offices in Indianapolis, Indiana.



1
  The Financial Industry Regulatory Authority (“FINRA”) was created in July 2007 through the
consolidation of the National Association of Securities Dealers, Inc. and the member regulation,
enforcement and arbitration functions of the New York Stock Exchange. JPMorgan has the
express right to seek temporary injunctive relief before a court of competent jurisdiction pending
the outcome of arbitration before a full panel of duly-appointed arbitrators pursuant to Rule
13804 of the FINRA Code of Arbitration Procedure for Industry Disputes.
               3.     Since Defendant’s resignation from JPMorgan and upon joining his new

firm, Raymond James, JPMorgan has learned that Defendant is engaging in aggressive

solicitation of JPMorgan clients, and disparaging JPMorgan in the process.

               4.     Since Defendant has resigned from JPMorgan and joined Raymond James,

JPMorgan employees have spoken with many of the clients that Defendant was assigned to

service during his JPMorgan employment, several of whom have informed JPMorgan that

Defendant has contacted and solicited them since his departure from JPMorgan. Such clients

have confirmed that Defendant has contacted them not simply to announce his change in

employment, but is actively soliciting their business on behalf of Raymond James.

               5.     Specifically, JPMorgan has learned that Defendant is soliciting JPMorgan

clients, primarily through phone calls and text messages to clients on their personal cell phones,

in an effort to induce them to do business with him at Raymond James. At least three clients

have informed JPMorgan that they received calls from Defendant in which Defendant asked to

meet with them to discuss Raymond James or asked them to transfer their accounts to him at

Raymond James. Moreover, one of those clients informed JPMorgan that he felt “pressured” by

Defendant to meet with him and transfer his account to Defendant at Raymond James.

               6.     In one instance, a JPMorgan client informed the firm that after the client

declined Defendant’s request that they meet to discuss doing business, Defendant asked the

client to call him and report back to him everything JPMorgan had to say. At least one other

client reported a similar experience, in which Defendant requested that the client call him to

update him on what JPMorgan is telling the client. On information and belief, Defendant

intended to use this information in his continued solicitation of JPMorgan clients.




                                                                       2
               7.     In addition, to aid in his solicitation efforts, Defendant is making

disparaging comments about JPMorgan to JPMorgan clients. A JPMorgan client informed the

firm that during Defendant’s solicitation call to the client, Defendant said that JPMorgan has

inferior products to that of Raymond James and that JPMorgan management limits the products

that can be can to offered to clients. On information and belief, Defendant is making such false

and disparaging statements in an effort induce the JPMorgan clients to transfer their accounts and

assets from JPMorgan to him at Raymond James.

               8.     In addition to improperly soliciting JPMorgan clients, on information and

belief, Defendant improperly took with him to Raymond James JPMorgan’s confidential client

information, including contact information such as cell phone numbers, which, on information

and belief, are generally not publicly available, and without which he would have been unable to

immediately commence calling and soliciting JPMorgan clients upon his resignation.

               9.     Unfortunately, it appears that Defendant’s improper solicitation efforts

have proved successful, as approximately 40 JPMorgan clients formerly serviced by Weiss have

already transferred their accounts to him at Raymond James, with a total of more than $27

million in assets.

               10.    At the time he left JPMorgan, Weiss serviced approximately 600

JPMorgan clients/households, the substantial majority of which were either pre-existing

JPMorgan clients at the time they were assigned to Weiss, or were developed by Weiss at

JPMorgan.     The clients whom JPMorgan had assigned to Weiss to service had a total of

approximately $197 million in total assets under management. Weiss now seeks to improperly

induce such JPMorgan clients to follow him to Raymond James.




                                                                      3
               11.     Defendant’s conduct constitutes a breach of his employment agreements

(which contain non-solicitation provisions), JPMorgan’s Code of Conduct (which he agreed to

abide by), and a violation of his common-law obligations to JPMorgan.

               12.     To prevent continued irreparable harm arising from Defendant’s course of

misconduct, JPMorgan seeks immediate injunctive relief (in the form of a temporary restraining

order and a preliminary injunction) barring Defendant from soliciting JPMorgan’s clients, and

barring Defendant from using JPMorgan’s confidential and proprietary business and client

information, pending resolution of JPMorgan’s claims against Defendant in a related arbitration

that JPMorgan also is in the process of commencing.

                                     Jurisdiction and Venue

               13.     The Court has jurisdiction in this action pursuant to 28 U.S.C. § 1332(a) in

that, as alleged below, plaintiff JPMorgan, on the one hand, and Defendant, on the other hand,

are citizens of different states, and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

               14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a), in

that a substantial part of the events giving rise to the claims occurred in Indianapolis, Indiana.

                                            The Parties

               15.     Plaintiff JPMorgan is a Delaware limited liability company and a national

broker-dealer, with its principal place of business in New York City, New York. The sole

member of JPMorgan is J.P. Morgan Broker-Dealer Holdings Inc., which is a Delaware

corporation with its principal place of business in New York, New York. JPMorgan is a member

firm of FINRA. Defendant maintains securities licenses through FINRA.




                                                                         4
              16.     JPMorgan provides traditional banking, investment, and trust and estates

services in the Indiana area through its Chase Wealth Management branch offices. Unlike

traditional brokerage firms (where clients are serviced almost exclusively by one financial

advisor), JPMorgan’s Chase Wealth Management adopts a team approach to service a wide

variety of JPMorgan clients’ investment and banking needs.

              17.     Defendant is an individual who at all times relevant herein was employed

and/or conducted business in Indianapolis, Indiana and is and was a citizen of Indiana.

Defendant also is a registered representative currently employed by Raymond James. Defendant

was previously employed by JPMorgan in its Indianapolis, Indiana branch office.

              18.     In connection with his status as a registered representative of JPMorgan,

Defendant executed a Form U-4 Uniform Applications for Securities Industry Registration or

Transfer. By executing the Form U-4, Defendant agreed to submit to arbitration disputes, claims

and controversies arising between himself and JPMorgan.

                                     Factual Allegations

              19.     Weiss commenced employment with JPMorgan or its predecessors in or

about January 2007, when he joined Chase Investment Services Corp. (“Chase Investment”),

then a registered broker-dealer, and an affiliate of JPMorgan, and entered into a Chase

Investment Services Corp. Supervision, Arbitration, Confidentiality and Non-Solicitation

Agreement (the “2007 Non-Solicitation Agreement”), which contains provisions prohibiting him

from soliciting the firm’s clients for a one year period after the termination of his employment

and requiring him to maintain the confidentiality of the firm’s confidential and proprietary

business and client information. Effective October 1, 2012, Chase Investment merged with and

into JPMorgan, with JPMorgan being the surviving legal entity.




                                                                     5
               20.     In 2013, Defendant was promoted to a Private Client Advisor and entered

into a Chase Wealth Management Supervision, Arbitration, Confidentiality and Non-Solicitation

Agreement with JPMorgan (the “2013 Non-Solicitation Agreement”).                  The 2013 Non-

Solicitation Agreement also contains provisions prohibiting Defendant from soliciting JPMorgan

clients for a period of one year after the termination of his employment and requiring him to

maintain the confidentiality of JPMorgan’s confidential and proprietary business and client

information.

               21.     At the time of his resignation, Weiss was a Private Client Advisor.

JPMorgan Chase Bank, N.A. (“Chase Bank”), an affiliate of JPMorgan, 2 referred its bank clients

to Defendant, in his capacity as a Private Client Advisor for Chase Wealth Management, in order

for him to build JPMorgan’s relationship with such clients. Defendant sat at his desk at a Chase

Bank branch and was introduced to hundreds of existing bank customers (with or without

investment accounts) to offer and provide access to investment opportunities through Chase

Wealth Management. As a Private Client Advisor, Defendant was not expected to engage in

cold calling or attempt to build a client base independent of referrals from JPMorgan. The

substantial majority of the clients Defendant serviced at JPMorgan were assigned or referred to

him by JPMorgan.

               22.     JPMorgan has invested substantial time and money, totaling millions of

dollars, to acquire, develop and maintain its clients over many years. It is with great difficultly,

and only after a great expenditure of time, money and effort, that JPMorgan was able to acquire

its existing clients, and JPMorgan spends substantial resources in gaining knowledge about its

clients and protecting the privacy of such information. JPMorgan clients typically remain with


2
  For convenience, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC sometimes
collectively are referred to herein as JPMorgan.


                                                                        6
and continue to be serviced by the firm, regardless of whether the Private Client Advisor or other

team members resign or leave JPMorgan. But for his employment with JPMorgan, Defendant

would not have had any contact with the substantial majority of the clients the firm assigned or

referred to him and whom he is now soliciting.

               23.     As part of his official duties at JPMorgan, Defendant had access to

extensive confidential financial records and information about JPMorgan’s clients, including

information about each client’s investment and trust and estates needs. As explained in further

detail below, such information – which is not publicly available, and cannot be easily duplicated

– is proprietary and valuable, and would be especially useful to a competitor such as Raymond

James.

            Defendant’s Employment Agreements and Obligations to JPMorgan

               24.     As noted above, Defendant entered into multiple agreements with

JPMorgan or its predecessors during his employment that contain non-solicitation and

confidentiality provisions.

               25.     Section 7(a) of      the   2013    Non-Solicitation Agreement, entitled

“Confidential Information,” provides, in relevant part, that:

               You understand that, by entering into this Agreement, by virtue of your
               position with JPMC and by the nature of JPMC’s business, you have had
               access to, currently have access to, will have access to and will
               consistently and routinely be given trade secrets and confidential
               information related to JPMC’s business. Confidential information
               concerning JPMC’s business includes information about JPMC, as well as
               described further in the Code of Conduct and subparagraphs (b) and (c)
               below (the “Confidential Information”). You also understand that you
               will be provided with specialized training and mentoring that is unique
               and proprietary, which draws upon, relies upon and is part of the
               Confidential Information described herein.




                                                                      7
                26.     Section 7(b) of the 2013 Non-Solicitation Agreement provides, in relevant

part, that, in addition to any description in the Code of Conduct, Confidential Information

includes, but is not limited to:

                i. names, addresses and telephone numbers of customers and prospective
                customers;

                ii. account information, financial standing, investment holdings and other
                personal financial data compiled by and/or provided to or by JPMC;

                iii. specific customer financial needs and requirements with respect to
                investments, financial position and standing; leads, referrals and
                references to customers and/or prospects, financial portfolio, financial
                account information, investment preferences and similar information,
                whether developed, provided, compiled, used or acquired by JPMC and/or
                yourself in connection with your employment at JPMC;

                                          *      *      *
                vi. all records and documents concerning the business and affairs of
                JPMC (including copies and originals and any graphic formats or
                electronic media);

                                              *      *      *
                viii. information concerning established business relationships;

                ix. “trade secrets” as that term is defined by the Uniform Trade Secrets
                Act (UTSA), which term shall be deemed to include each item of
                Confidential Information specifically described in this Section

                27.     In Section 7(c) of the 2013 Non-Solicitation Agreement, Defendant again

expressly acknowledges that JPMorgan’s customer account information contains confidential

financial information, names, addresses, customers’ net worth, investment objectives and similar

information which is confidential, not readily known by competitors, and must be safeguarded.

                28.     In Sections 7(d) and 7(e) of the 2013 Non-Solicitation Agreement,

Defendant agreed to maintain the confidentiality of JPMorgan’s Confidential Information, not to

disclose such Confidential Information to or use for the benefit of any third party, and to return

all JPMorgan Confidential Information upon the termination of his employment.




                                                                       8
              29.    In Section 8 of the 2013 Non-Solicitation Agreement, Defendant agreed

not to solicit JPMorgan’s clients for a period of twelve months after the termination of his

employment:

              a. You understand and acknowledge that JPMC considers its client and
                 customer relationships important and valuable assets. Accordingly, in
                 consideration of and as a condition of your employment, continued
                 employment, access to trade secrets and Confidential Information,
                 specialized training and mentoring, and other consideration provided
                 herein, you understand and agree for a period of twelve (12) months
                 after your employment with JPMC terminates for any reason that
                 you may not on your own behalf or that of any other persons or
                 entities, directly or indirectly solicit or attempt to solicit, induce to
                 leave or divert or attempt to induce to leave, initiate contact with or
                 divert from doing business with JPMC, any then current customers,
                 clients, or other persons or entities that were serviced by you or
                 whose names became known to you by virtue of your employment
                 with JPMC, or otherwise interfere with the relationship between
                 JPMC and such customers, clients, or other persons or entities.

              b. You understand and agree that JPMC has developed and uses a
                 unique business model for the offering of investment and bank
                 products and services, including without limitation the Chase Private
                 Client and Chase Wealth Management Platforms. Specifically, you
                 acknowledge and understand that the vast majority of customers with
                 whom you will be working with at JPMC have pre-existing investment
                 relationships with CISC and/or pre-existing and separate banking
                 relationships with JPMorgan Chase Bank, N.A. Additionally, you will
                 be working with other JPMC employees to develop and strengthen
                 these relationships on behalf of JPMC. The customer relationships
                 developed at JPMC and given to you by JPMC flow directly from the
                 goodwill, reputation, name recognition, Confidential Information,
                 specialized training, mentoring and expenditures made by JPMC.
                 This platform and relationship model developed by JPMC is special
                 and unique to JPMC, providing you and JPMC with a unique
                 opportunity to service and interact with clients and customers in ways
                 not known or available to competitors.

              c. This section does not apply to customer relationships you established
                 prior to commencing employment with JPMC, provided that you are
                 able to substantiate through documents or other suitable evidence that
                 the relationship preceded commencement of your employment with the


                                                                      9
                    JPMC, and any such customers are listed on Attachment A signed by
                    your manager.

              30.      Although Defendant had some limited prior industry experience before

joining JPMorgan or its predecessors, Defendant brought no clients with him to JPMorgan. In

fact, the “Attachment A” to Defendant’s 2013 Non-Solicitation Agreement is blank in the section

for listing pre-existing relationships that he is bringing with him to JPMorgan, which is

consistent with JPMorgan’s understanding that Defendant brought no clients with him to

JPMorgan.

              31.      In Section 10(a) of the 2013 Non-Solicitation Agreement, Defendant

agreed that the above-referenced provisions are reasonable, and that he voluntarily entered into

the agreement after having had an opportunity to review it with counsel:

              i. You acknowledge that you have carefully considered the nature and
                 extent of the restrictions upon you and the rights and remedies
                 conferred upon JPMC under Sections 7, 8, and 9 of this Agreement,
                 and have had the opportunity to retain legal counsel at your own
                 expense to review this Agreement. You acknowledge that these
                 restrictions are reasonable in time and geographic scope, are fully
                 required to protect the legitimate interests of JPMC and its customers
                 and do not confer a benefit upon JPMC which is disproportionate to
                 any detriment to you.

              ii. You acknowledge that the terms and conditions of Sections 7, 8 and 9
                  of this Agreement incorporate and/or supplement the terms and
                  conditions of your employment at JPMC and are reasonable and
                  necessary to protect the valued business interests of JPMC and that
                  you have received good and valuable consideration for entering into
                  this Agreement.

              iii. You acknowledge that you were made aware of this Agreement at the
                   time you accepted employment with JPMC or at the time you were
                   afforded the opportunity of receiving compensation associated with
                   non-deposit investment products, and that you are signing it knowingly
                   and voluntarily and are accepting or continuing employment with full
                   understanding of its terms and conditions. You further acknowledge
                   the reasonableness and enforceability of the terms of this Agreement,


                                                                     10
                     and you will not challenge the enforceability or terms of this
                     Agreement.

               32.      In addition, in Section 10(b) of the 2013 Non-Solicitation Agreement,

Defendant acknowledges that any breach of the provisions set forth above will cause irreparable

harm to JPMorgan entitling it to seek immediate injunctive relief and to recover its attorneys’

fees in connection with instituting any legal proceeding and/or arbitration to enforce the Non-

Solicitation Agreement.

               33.      Defendant’s 2007 Non-Solicitation Agreement with JPMorgan contains

similar provisions to those referenced above.

               34.      Additionally, in Section 3(b) of the 2013 Non-Solicitation Agreement,

Defendant agreed to adhere to JPMorgan’s Code of Conduct, as amended from time to time.

               35.      Defendant was provided with JPMorgan’s Code of Conduct, which was

made available to all employees, as it was updated from time to time. Section 3.6 of JPMorgan’s

Code of Conduct, entitled “Leaving JPMorgan Chase,” provides, in relevant part:

               As a condition of working for [JPMorgan], there are certain As a
               condition of working for [JPMorgan], there are certain
               responsibilities you will have as you leave our Company and as your
               employment with our Company ends, including:

           •   Providing advance notice of resignation for many employees

           •   Returning all Company assets in your possession

           •   Maintaining the confidentiality of information, not only of
               [JPMorgan] but of those individuals and companies that do business
               with [JPMorgan]; this does not prevent you from reporting to the
               government or regulators, your attorney or a court under seal,
               concerns of conduct that you believe to be in violation of law, or
               retaliation for reporting a concern

           •   Refraining from buying or selling securities while in possession of
               MNPI relating to those securities (insider trading)




                                                                   11
           •   Assisting with any investigations, litigation and the protection of
               intellectual property related to your job.

               Certain senior employees have additional obligations for one year
               after they leave [JPMorgan] including prohibitions in soliciting and
               hiring JPMorgan Chase employees or soliciting certain customers.
               Some employees are subject to other post-employment restrictions.
               You have a responsibility to known and comply with the requirements
               that apply to you. Consult with your Human Resources Business
               Partner if you have any questions.

               36.     As set forth in Section 1.2 of JPMorgan’s Code of Conduct, all JPMorgan

employees are required to affirm, either in writing or electronically, that they have read and

understood the Code and that they will comply with it. Section 1.2 provides, in relevant part:

               Each of us has a responsibility to uphold the Code; in fact,
               compliance with the Code is a term and condition of employment with
               the Company. This means you must know the Code, you must do the
               right thing when it comes to your own conduct, and you must speak
               up about conduct by others that might violate our Code or Company
               policies . . .

               Prior to joining the Company, new hires are required to provide an
               affirmation that they have read and understand the Code, will comply
               with it and will report suspected violations as required by the Code.
               New hires must complete Code training shortly after they begin work.
               All employees are required to complete additional Code training and
               provide a new affirmation periodically, usually annually.
               Compliance with these requirements is a condition of employment.

               37.     Each year, Defendant annually affirmed electronically his agreement to

comply with the Code of Conduct.

               38.     JPMorgan’s “Responsibilities of Former Employees” policy link further

provides in Section 5.1, in relevant part:

               When you leave JPMorgan Chase, you are not permitted to use any
               Company assets or access its systems. You may only access its
               buildings in visitor status. You must also turn over to the Company,
               in good condition, all assets of the Company that are in your
               possession or control (or come into your possession or control in the
               future), including but, not limited to:



                                                                     12
                                   *              *              *

              •     all Confidential Information, whether maintained electronically or
                    otherwise, including information on mobile or remote computers,
                    such as desktop PCs, laptops, personal digital assistants, pagers,
                    cell phones and all other wireless devices, whether you own the
                    devices or the devices belong to the Company and are used at
                    locations other than a JPMorgan Chase place of business.

              You are not permitted to duplicate or remove from JPMorgan
              Chase’s premises, or directly or indirectly access, use or disclose to
              anyone, any Confidential Information. (For a description and
              additional examples of Confidential Information, refer to section 7 of
              this Policy and section 1.4 – Dealing with Confidential Information in
              the Company’s Code of Conduct)

              39.      In consideration for entering into an employment relationship with

JPMorgan and entering into the agreements discussed above, Defendant was provided with

significant benefits, including substantial compensation, office and support facilities,

underwriting, research, brokerage operations and health insurance.

                               JPMorgan’s Confidential Information

              40.      During the course of his employment by JPMorgan, Defendant had access

to highly confidential JPMorgan client files in addition to other financial information that is

confidential and proprietary to JPMorgan. JPMorgan’s client files contain confidential financial

information regarding each client, including client identity, address, telephone numbers,

transactional history, tax information, personal financial data, banking information and

investment objectives, among other confidential and proprietary data.         Defendant had no

interaction with the substantial majority of the clients he was assigned at JPMorgan (and no

knowledge of any of their confidential information) until he started working at JPMorgan. As

indicated above, this information has been collected at great expense to the firm, is not easily

duplicated, and would be extremely valuable to a competitor.



                                                                      13
                41.   A critical factor to JPMorgan’s continued success is its relations with its

clients. JPMorgan has built the loyalty of its client base through many years of effort and has

invested substantially in building JPMorgan’s goodwill. JPMorgan spends substantial resources

in terms of time, effort and money annually to provide programs and support to its Chase Wealth

Management employees, including Defendant, for them to use to obtain and build relationships

with its clients.

                42.   JPMorgan’s records maintained concerning its clients are not available

from other sources and have been created and updated for a period of many years based on

JPMorgan’s relationship with its clients. JPMorgan has invested substantial corporate resources

to develop and maintain its client information. The substantial majority of the JPMorgan clients

that Defendant serviced were developed by JPMorgan at great expense and over a number of

years. JPMorgan’s client list is the lifeblood of its business and the expenditures incurred by

JPMorgan in obtaining its clients include the millions of dollars spent by JPMorgan every year

on national and local advertising and marketing, the millions of dollars it costs to train

JPMorgan’s employees, and the many other expenditures JPMorgan incurs in maintaining its

goodwill in the industry.

                43.   JPMorgan also has expended significant resources to service its clients,

the substantial majority of whom were assigned to Defendant or referred to him by JPMorgan

Chase. These resources include millions of dollars a year JPMorgan spends for support staff,

clearing services, operations personnel, systems and support, management and compliance

supervision, salaries, annual registration fees, computer services and equipment, phone, mail,

research, literature, seminars, trade and other professional news publications, promotional




                                                                    14
events, securities research and analysis, and other services. JPMorgan has borne the entire

expense of these services and activities as well, with no financial contribution from Defendant.

               44.    JPMorgan employs reasonable efforts to maintain the confidentiality of its

client records. Specifically, access to the records is restricted to those employees whose jobs

require them to refer to this information, duplication of the records is prohibited and there are

constant reminders about the confidential nature of the information contained on the records.

               45.    The trade secret information that Defendant, on information and belief,

has misappropriated was entrusted to JPMorgan by its clients with the expectation that it would

remain confidential and would not be disclosed to third parties. Indeed, by law JPMorgan must

safeguard this information until such time as the controlling authorities authorize its release.

Defendant had access to this information solely by virtue of his employment by JPMorgan.

JPMorgan and Defendant are obliged to maintain the confidentiality of this information. For its

part, JPMorgan took numerous steps to protect the confidentiality of this information. Defendant

was fully aware of, and responsible for, complying with JPMorgan’s internal policies regarding

confidentiality. JPMorgan has implemented numerous other policies, and has established tight

security, to ensure the confidentiality of its client information. For example, access to the

JPMorgan’s computer network by its professionals is password-protected. JPMorgan also limits

its client information to certain employees and management who need access to such

information.

               46.    Employees such as Defendant must maintain client information as strictly

confidential. These instructions are confirmed in the various agreements and policy manual

provisions referenced above.

                                    Defendant’s Misconduct




                                                                      15
               47.    As noted above, Defendant abruptly resigned from JPMorgan on

September 13, 2019 and immediately joined Raymond James. After joining Raymond James,

Defendant has engaged in misconduct, including prohibited solicitation of JPMorgan clients.

               48.    Since his resignation from JPMorgan and upon joining Raymond James,

JPMorgan has learned that Defendant is engaging in aggressive solicitation of JPMorgan clients,

and making disparaging remarks about JPMorgan to aid in his solicitation efforts.

               49.    Since Defendant has resigned from JPMorgan and joined Raymond James,

JPMorgan employees have spoken with many of the clients that Defendant was assigned to

service during his JPMorgan employment, several of whom have informed JPMorgan that

Defendant has contacted and solicited them since his departure from JPMorgan.

               50.    Defendant is calling JPMorgan clients not only to announce his new

employment, but is requesting meetings with such clients to discuss doing business with him at

Raymond James.

               51.    Specifically, JPMorgan has learned that Defendant is soliciting JPMorgan

clients, primarily through phone calls and text messages to clients on their personal cell phones,

in an effort to induce them to do business with him at Raymond James. At least three clients

have informed JPMorgan that they received calls from Defendant in which Defendant asked to

meet with them to discuss Raymond James or asked them to transfer their accounts to him at

Raymond James. Moreover, one of those clients informed JPMorgan that he felt “pressured” by

Defendant to meet with him and transfer his account to Defendant at Raymond James.

               52.    In addition, to aid in his solicitation efforts, Defendant is disparaging

JPMorgan to JPMorgan clients and is essentially using the same script to try to convince

JPMorgan clients to meet with him, by telling clients that: (i) JPMorgan has inferior products to




                                                                     16
that of Raymond James, and (ii) JPMorgan management limits the products that can be can to

offered to clients. On information and belief, Defendant is making such false and disparaging

statements in an effort induce the JPMorgan clients to transfer their accounts and assets from

JPMorgan to him at Raymond James.

              53.     In addition to improperly soliciting JPMorgan clients, on information and

belief, Defendant improperly took with him to Raymond James JPMorgan’s confidential client

information, including contact information such as cell phone numbers, which, on information

and belief, are generally not publicly available, and without which he would have been unable to

immediately commence calling and soliciting JPMorgan clients upon his resignation.

              54.     Defendant’s misconduct is highly disruptive to JPMorgan’s ability to

conduct business in a stable manner and to maintain JPMorgan’s goodwill with its clients. To

date, approximately 40 JPMorgan clients formerly serviced by Defendant have already moved

their accounts from JPMorgan to Raymond James, with a total of more than $27 million in

assets.

              55.     Defendant’s misconduct, as described above, constitutes at a minimum,

breach of contract, breach of fiduciary duty and duty of loyalty, misappropriation of trade

secrets, tortious interference, conversion, and unfair competition. Unless Defendant’s conduct is

immediately enjoined, JPMorgan’s other employees will be encouraged to engage in the same

improper conduct.    This misconduct is highly disruptive to JPMorgan’s ability to conduct

business in a stable manner and to maintain JPMorgan’s goodwill with its clients and employees.

              56.     By improperly soliciting JPMorgan’s clients, Defendant has caused and

will continue to cause continuing and irreparable injury to JPMorgan which cannot be cured by




                                                                     17
monetary damages. Defendant’s wrongdoing has caused and will continue to inflict irreparable

harm to JPMorgan by causing:

               (a) Loss of JPMorgan clients and loss of clients’ confidence;

               (b) Injury to JPMorgan’s reputation and goodwill in Indiana;

               (c) Use and disclosure of JPMorgan’s trade secrets and
                   confidential and proprietary information, including client lists;

               (d) Loss of JPMorgan employees, damage to office morale and
                   stability, and the undermining of office protocols and
                   procedures; and

               (e) Present economic loss, which is unascertainable at this time,
                   and future economic loss, which is now incalculable.

                                   FIRST CAUSE OF ACTION
                                      (Breach of Contract)

               57.    JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 56 hereof.

               58.    Defendant breached his contract and agreements with JPMorgan by

soliciting JPMorgan’s clients and by, on information and belief, taking and using JPMorgan’s

confidential documents and information.         By soliciting JPMorgan’s clients and using and

disclosing JPMorgan’s proprietary and confidential information, Defendant seeks to convert to

his benefit JPMorgan’s protectable interests.

               59.    As a direct and proximate result of Defendant’s breach of his contract,

JPMorgan has sustained and will continue to sustain irreparable injury, the damages from which

cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining order

and a preliminary injunction.

                                 SECOND CAUSE OF ACTION
                                (Misappropriation of Trade Secrets)




                                                                      18
                60.     JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 59 hereof.

                61.     JPMorgan’s confidential     and     proprietary business   and customer

information derives substantial, independent economic value from not being generally known to

the public or to JPMorgan’s competitors, who could obtain economic value from the

information. JPMorgan expended substantial financial and human resources to develop this

information, which cannot be easily acquired or replicated by others, from among the literally

millions of actual or potential individual investors in the marketplace. Further, JPMorgan has

taken substantial efforts to maintain the secrecy of its confidential and proprietary business and

customer information, including but not limited to restricting access to such information,

designating such information as confidential, and requiring confidentiality agreements.

Accordingly, JPMorgan’s confidential and proprietary business and customer information

constitutes trade secrets pursuant to statutory and common law.

                62.     As a direct and proximate result of Defendant’s misappropriation of

JPMorgan’s trade secrets, JPMorgan has sustained and will continue to sustain irreparable injury,

the damages from which cannot now be calculated. Accordingly, JPMorgan is entitled to a

temporary restraining order and a preliminary injunction.

                                  THIRD CAUSE OF ACTION
                                   (Breach of Fiduciary Duty)

                63.     JPMorgan realleges and reincorporates herein by reference the allegations

contained in paragraphs 1 through 62 hereof.

                64.     As an employee of JPMorgan, Defendant owed JPMorgan a fiduciary duty

of trust and loyalty.




                                                                      19
               65.    Defendant’s fiduciary duty required him at all times to, among other

things, act in JPMorgan’s best interests and maintain the confidentiality of JPMorgan’s trade

secrets and other confidential and proprietary business and customer information. Defendant’s

fiduciary duty required him at all times to refrain from, among other things, soliciting

JPMorgan’s clients to join him at a competing company.

               66.    Defendant breached his fiduciary duty to JPMorgan by engaging in the

conduct alleged above. Defendant engaged in such wrongdoing prior to the time he resigned

from JPMorgan and after he joined JPMorgan’s competitor, Raymond James.

               67.    As a direct and proximate result of Defendant’s breach of his fiduciary

duty, JPMorgan has sustained and will continue to sustain irreparable injury, the damages from

which cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining

order and a preliminary injunction.

                               FOURTH CAUSE OF ACTION
                                 (Breach of Duty of Loyalty)

               68.    JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 67 hereof.

               69.    By virtue of his position with JPMorgan, Defendant owed JPMorgan a

duty of undivided loyalty during the term of his employment with JPMorgan. Defendant’s duty

of loyalty prohibited him from competing with JPMorgan or assisting a competing business

during the course of his employment with JPMorgan. Defendant’s duty of loyalty also included

a duty to act toward JPMorgan fairly, honestly and in good faith, to maintain the confidentiality

of JPMorgan’s trade secrets and other confidential and proprietary business and client

information, and to refrain from any act or omission calculated or likely to injure JPMorgan.




                                                                     20
               70.     Defendant breached his duty of loyalty to JPMorgan by engaging in the

conduct alleged above (and incorporated herein) prior to the termination of his employment with

JPMorgan.

               71.     Defendant knew and intended, or knew and recklessly or negligently

disregarded, that his acts had the purpose and/or effect of disrupting and harming JPMorgan’s

business.

               72.     As a direct and proximate result of Defendant’s breach of his duty of

loyalty, JPMorgan has sustained and will continue to sustain irreparable injury, the damages

from which cannot now be calculated.         Accordingly, JPMorgan is entitled to a temporary

restraining order and a preliminary injunction.

                                 FIFTH CAUSE OF ACTION
                             (Intentional Interference with Actual
                            and Prospective Economic Advantages)

               73.     JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 72 hereof.

               74.     JPMorgan has developed and maintains advantageous actual and

prospective business relationships with its clients that promise a continuing probability of future

economic benefit to JPMorgan.

               75.     JPMorgan is informed and believes, and on that basis alleges, that

Defendant knew or reasonably should have known about JPMorgan’s advantageous actual and

prospective business relationships with its clients.

               76.     JPMorgan is informed and believes, and on that basis alleges, that

Defendant has intentionally, maliciously and improperly interfered with and continues to

interfere with JPMorgan’s relationships with its clients by, among other things, directly and/or




                                                                      21
indirectly attempting to induce JPMorgan clients to sever their relationships with JPMorgan and

to induce them to do business with his new employer.

                77.       There was no privilege or justification for Defendant’s conduct.

Moreover, Defendant’s actions also constitute wrongful conduct above and beyond the act of

interference itself, including misappropriation of trade secrets, breach of contract, unfair

competition, breach of his fiduciary duty, and breach of his duty of loyalty.

                78.       Defendant’s conduct was willful and malicious.

                79.       As a direct and proximate result of Defendant’s tortious interference with

actual and prospective business relationships, JPMorgan has sustained and will continue to

sustain irreparable injury, the damages from which cannot now be calculated. Accordingly,

JPMorgan is entitled to a temporary restraining order and a preliminary injunction.

                                   SIXTH CAUSE OF ACTION
                              (Negligent Interference with Actual and
                                Prospective Economic Advantages)

                80.       JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 79 hereof.

                81.       JPMorgan entrusted Defendant with confidential information for use

solely in performing his duties as employees of JPMorgan. As an employee of JPMorgan,

Defendant occupied a position of great trust and confidence. Defendant thereby owed JPMorgan

a fiduciary duty to deal with JPMorgan in good faith and with loyalty. Defendant also was

obligated to use due care so as not to interfere with JPMorgan’s business relationships, including

those with its clients.

                82.       Defendant, in breach of his duty of due care, has attempted to induce

JPMorgan clients to leave JPMorgan.




                                                                        22
               83.    JPMorgan is informed and believes, and on that basis alleges, that

Defendant was fully aware that his failure to use ordinary care could subject JPMorgan to lose

clients.

               84.    As a direct and proximate result of Defendant’s negligent interference

with actual and prospective business relationships, JPMorgan has sustained and will continue to

sustain irreparable injury, the damages from which cannot now be calculated. Accordingly,

JPMorgan is entitled to a temporary restraining order and a preliminary injunction.

                              SEVENTH CAUSE OF ACTION
                                    (Conversion)

               85.    JPMorgan realleges and incorporates herein by reference, the allegations

of paragraphs 1 through 84 hereof.

               86.    At all times, JPMorgan was, and still is, entitled to the immediate and

exclusive possession of its trade secrets and other proprietary information, and all physical

embodiments thereof, as alleged above.

               87.    JPMorgan is informed and believes that Defendant took JPMorgan’s trade

secret and other proprietary information, including but not limited confidential client

information, and converted such information for the use of Defendant and those acting in concert

with him.

               88.    The continued detention of JPMorgan’s personal property by Defendant

constitutes conversion.

               89.    As a direct and proximate result of Defendant’s conversion, JPMorgan has

sustained and will continue to sustain irreparable injury, the damages from which cannot now be

calculated. Accordingly, JPMorgan is entitled to a temporary restraining order and a preliminary

injunction.



                                                                     23
                                EIGHTH CAUSE OF ACTION
                                    (Unfair Competition)

               90.    JPMorgan realleges and incorporates herein by reference the allegations of

paragraphs 1 through 89 hereof.

               91.    Defendant’s conduct as set forth above and incorporated herein is

unlawful, unfair, fraudulent and deceptive, and constitutes unfair competition.

               92.    As a direct and proximate result of the Defendant’s unfair competition,

JPMorgan has sustained and will continue to sustain irreparable injury, the damages from which

cannot now be calculated. Accordingly, JPMorgan is entitled to a temporary restraining order

and a preliminary injunction.

               WHEREFORE, JPMorgan respectfully requests that a judgment be entered in its

favor against Defendant as follows:

       A.      In support of all claims for relief, a temporary and preliminary injunction lasting

until such time as a duly appointed panel of arbitrators at FINRA renders an award in the

underlying dispute, enjoining and restraining Defendant, directly or indirectly, and whether alone

or in concert with others, including but not limited to the directors, officers, employees and/or

agents of Raymond James, from:

               (a) soliciting, attempting to solicit, inducing to leave or attempting
               to induce to leave any JPMorgan client serviced by Defendant at
               JPMorgan or whose names became known to Defendant by virtue
               of his employment with JPMorgan (or any of its predecessors in
               interest); and

               (b) using, disclosing or transmitting for any purpose JPMorgan’s
               documents, materials and/or confidential and proprietary
               information pertaining to JPMorgan, JPMorgan’s employees,
               and/or JPMorgan’s clients.




                                                                       24
       B.      Ordering Defendant, and all those acting in concert with him, to return to

JPMorgan or its counsel all records, documents and/or information in whatever form (whether

original, copied, computerized, electronically stored or handwritten) pertaining to JPMorgan’s

clients, employees and business, within 24 hours of notice to Defendant or his counsel of the

terms of such an order.

       C.      Such other and further relief as the Court deems just and proper.

Dated: October 9, 2019

                                             Respectfully submitted,

                                             BLACKWELL, BURKE & RAMSEY, P.C.

                                             /s/ Christopher C. Hagenow
                                             CHRISTOPHER C. HAGENOW
                                             Attorney No. 16730-49

BLACKWELL, BURKE & RAMSEY, P.C.
101 West Ohio Street, Suite 1700
Indianapolis, Indiana 46204
Telephone: (317) 635-5005
Facsimile: (317) 634-2501
Counsel for Plaintiff
J.P. Morgan Securities LLC




                                                                       25
